Citation Nr: 9922483	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-37 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1952 to 
June 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1995 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
service connection for a bilateral eye condition.  The 
veteran filed an NOD in August 1995, and an SOC was issued by 
the RO in September 1995.  The veteran filed a substantive 
appeal in November 1995.  Thereafter the veteran's appeal 
came before the Board, which, in a November 1998 decision, 
remanded the appeal to the RO for additional development.  A 
supplemental statement of the case (SSOC) was issued in May 
1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in April 1999, with respect to the 
veteran's right eye, distance visual acuity without 
correction was 20/40 and near visual acuity 20/50; 
refractive findings revealed 20/25 distance visual acuity 
and near visual acuity of 20/20 with bifocal; extraocular 
muscles exhibited orthophoria, and biomicroscopy and 
binocular indirect ophthalmoscopy revealed normal 
findings.  

3. On VA examination in April 1999, with respect to the 
veteran's left eye, the examiner noted that the veteran 
suffered from strabismus with long-term amblyopia, 
etiology probably at birth, with no sequela; and that it 
was obvious that the veteran had been born with the 
condition, lived through it, and had undergone strabismus 
surgeries in service, but these had not been beneficial to 
his visual acuity.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a bilateral eye disorder, either on a 
direct basis, or by aggravation.  38 U.S.C.A. §§ 5107(a), 
1153 (West 1991); 38 C.F.R. § 3.306(a), (b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in June 1952, he was medically examined for purposes of 
enlistment into service.  In a June 21st Report of Medical 
Examination, it was noted that the veteran suffered from 
"Internal strabismus, left eye 20 degrees."  A June 24th 
Report of Medical Examination noted, "24. Convergent 
strabismus, left eye, ND.  Esotropia, left."  It was further 
reported, in box #74, "Esotropia, left eye with light 
perception only."

In August 1952, the veteran was admitted to USAF Hospital, 
Sampson AFB, New York, with a diagnosis of strabismus of the 
left eye, manifested by esotropia of 45 prism diopters.  A 
clinical history record, pertaining to the veteran's 
admission, noted that the veteran's left eye had turned 
inward since childhood and that, as a child, he was told 
eyeglasses would not help with this problem.  Thereafter, the 
veteran underwent a surgical procedure in which a recession 
of the medial rectus muscle of the left eye was performed.  A 
Clinical Record Cover Sheet, dated in September 1952, noted a 
discharge diagnosis of "strabismus, cause undetermined, 
esotropi[a], left eye.  LD - No  EPTS, not PR."  It was 
further noted, "Blindness, unilateral, due to diagnosis 1, 
left eye.  Vision: OD - Counts fingers 1 foot; OS - 20/20; LD 
- No  EPTS, not PR."

In March 1954, the veteran was admitted to the USAF Hospital, 
Maxwell AFB, Alabama, complaining of crossed eyes.  During a 
subsequent surgical procedure, a recession of the right 
medial rectus muscle was performed.  The operative result was 
reported as minimal, and later that same month, a tenotomy of 
the left medial rectus was done.  A Clinical Record Cover 
Sheet, dated in April 1954, noted a discharge diagnosis for 
"Heterotropia, esotropia, convergent, right eye, cause 
unknown.  LD: No, EPTS," as well as, "Amblyopia ex anopsia, 
left eye.  LD: No, EPTS."  Vision acuity was reported as 
20/25 without correction for the right eye, and 20/400 
without correction for the left eye.  

In June 1954, the veteran was medically examined for purposes 
of separating from active service.  In a Report of Medical 
Examination it was noted, "24. Convergence strabismus mild - 
Surgery correction - Mar 54."

Thereafter, in July 1992, the veteran filed a claim for non-
service-connected disability pension, noting as his 
disabilities a leg condition, and that he was blind in his 
left eye.  

In August 1992, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history 
to include a lazy left eye with a history of eye muscle 
surgery at age 18.  Visual acuity for the right eye was 
20/20, both corrected and uncorrected, and noted as "HM" 
for the left eye, corrected and uncorrected.  There were no 
findings of diplopia or visual field deficit.  On 
examination, both eyes exhibited normal adnexae and lids, 
clear corneas, equally reactive pupils with good reflex, 
intact extraocular movement and/or muscles, as well as no 
lesion background.  In addition, a color test was normal, a 
stereo test revealed a lack of good depth perception, 
tymompetry indicated 16 mhg for the left eye and 14 mhg for 
the right, in addition to retinoscopy and manifest findings 
which revealed "Plano +0.25X30  20/20" for the right eye, 
and "+150+0.75X20  HM" for the left eye.  The examiner's 
diagnosis was strabismus with left exotropia and amblyopia of 
the left eye, with 33 percent visual deficiency.  

Subsequently, in April 1995, the veteran filed a claim of 
service connection for a bilateral eye condition.  In May 
1995, the RO was notified by the Ferrell Clinic that it had 
no records for the veteran as far back as 1988.  That same 
month, the RO received a statement from Krishna Sankar, M.D., 
who reported treating the veteran for acute nongranulomatous 
iritis of the right eye in 1977, and episcleritis of the left 
eye in 1978, but had not seen the veteran since that time.

In a July 1995 rating action, the RO denied the veteran's 
claim of service connection for a bilateral eye condition, 
based on review of the veteran's service medical records, and 
the statements from the Ferrell Clinic and Dr. Sankar.  That 
same month, the veteran notified the RO that medical records 
from the Beckley VA Medical Center (VAMC) had not been 
reviewed as part of consideration of his claim.  

In August 1995, the RO received a statement from the Beckley 
VAMC that the veteran had not been treated at the facility 
since a compensation & pension examination in August 1992.  
In an August 1995 rating action, the RO again denied the 
veteran's claim to service connection for a bilateral eye 
condition.  

Thereafter, in April 1999, the veteran underwent a medical 
examination for VA purposes.  The examiner noted the 
veteran's complaints of blurry and double vision at different 
times.  On further clinical evaluation, distance visual 
acuity without correction was 20/40 in the right eye and 
finger count in the left.  Near visual acuity was 20/50 in 
the right eye and counting fingers in the left.  Intraocular 
pressures were 12 in the right eye and 14 in the left.  
Extraocular muscles exhibited orthophoria in the right eye 
and exotropia in the left.  In addition, pupils in both eyes 
were normal.  Refractive findings (corrected vision) revealed 
20/25 distance visual acuity in the right eye and finger 
counting in the left eye.  Near visual acuity was 20/20 with 
bifocal.  Biomicroscopy revealed clear corneas, clear 
anterior chamber, normal iris, and normal lens, without 
cataracts.  Binocular indirect ophthalmoscopy revealed normal 
retinas, normal nerve heads, normal blood vessels, and 
peripheral retina.  The examiner's diagnosis was strabismus 
in the left eye with long-term amblyopia, etiology probably 
at birth, with no sequela.  In addition, he noted that vision 
in the left eye never developed.  The examiner also reported 
that there was no sign or history of trauma to the left eye, 
and that it was obvious that the veteran was born with the 
condition, lived through it, and had undergone strabismus 
surgeries in service, but these had not been beneficial to 
his visual acuity.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").

Following a thorough review of the evidence, the Board finds 
that the veteran's claims for right and left eye disorders 
are not well grounded.  In reaching this conclusion, we note 
that, with respect to the veteran's right eye, there is no 
medical evidence that he currently suffers from a right eye 
disability.  As noted above, in March 1954, the veteran 
underwent a recession of the right medial rectus muscle.  A 
discharge diagnosis noted  "Heterotropia, esotropia, 
convergent, right eye, cause unknown.  LD: No, EPTS."  
Visual acuity was reported as 20/25 without correction.  
Later VA examinations in August 1992 and April 1999 revealed 
no abnormal findings with respect to visual acuity or 
physiology of the right eye.  During the April 1999 
examination, the extraocular muscles were noted to exhibit 
orthophoria.  The Board notes that orthophoria is defined as 
"parallelism of visual axis, the normal muscle balance."  
See Taber's Cyclopedic Medical Dictionary, 1179 (15th ed. 
1985).  Thus, while the veteran did undergo surgery on his 
right eye in service for esotropia, the current medical 
findings reflect the veteran's extraocular musculature and 
visual acuity as normal, and there have been no other 
findings of a right eye disorder noted.  

In addition, as noted above, clinical findings were also made 
with respect to the veteran's left eye during the April 1999 
VA examination.  The examiner noted the pre-service diagnosis 
of a left eye disorder and subsequent surgeries.  On clinical 
evaluation, distance visual acuity was measured as finger 
counting.  Near visual acuity was also based on counting 
fingers.  Intraocular pressure was 14, and extraocular 
muscles exhibited exotropia.  In addition, the left eye pupil 
was normal, and refractive findings revealed finger counting 
for distal visual acuity, and near visual acuity was 20/20 
with bifocal.  Biomicroscopy and binocular indirect 
ophthalmoscopy findings were reported within normal limits.  
The examiner's diagnosis was strabismus in the left eye with 
long-term amblyopia, etiology probably at birth, with no 
sequela.  In addition, he noted that vision in the left eye 
had never developed.  The examiner also reported that it was 
obvious the veteran had been born with the condition, lived 
through it, and had undergone strabismus surgeries in 
service, but that those had not been beneficial to his visual 
acuity.  Thus, while the VA examiner found that the veteran's 
visual acuity had not improved as a result of his service-
related surgeries, there was no finding, nor has any 
additional medical evidence established, that the veteran's 
pre-service left eye disorder underwent an increase in 
severity as a result of service.  

Moreover, the diagnosis of the veteran's preexisting eye 
abnormality in service was not a bare conclusion without any 
factual predicate in the record, but rather came from the 
veteran's own clearly articulated medical history, "enhanced 
by the medical experts who opined that his current condition 
preexisted service."  Gahman v. West, ___ Vet.App. ___, No. 
96-1303, slip op. at 8 (June 4, 1999).

Therefore the Board concludes, given the findings on VA 
examination in August 1992 and April 1999, the lack of post-
service treatment for a right eye disorder, and the lack of 
medical opinion evidence reflecting that either a right or 
left eye disorder was incurred in, or aggravated by, service, 
that the veteran has not satisfied the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a bilateral eye disorder, and 
that it is related to service, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's claimed 
bilateral eye disorder was incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1996); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.  In addition, as the Court has noted elsewhere, "in 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that the veteran's 
claimed bilateral eye disorder was incurred in, or aggravated 
by, service.  Thus, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for a bilateral eye 
disorder, as imposed by 38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a bilateral eye disorder regardless of the fact 
that he currently is not shown to be suffering from either a 
right or left eye disorder that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claims of service connection for 
a bilateral eye disorder must be denied.  See Epps v. Gober, 
supra.


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

